exhibit10_q207sevdana.htm



         

Exhibit 10.1

SEVERANCE AGREEMENT

        THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of April 24, 2007,
is made and entered by and between Novell, Inc., a Delaware corporation (the
“Company”), and Dana C. Russell (the “Executive”).

WITNESSETH:

        WHEREAS, the Executive was serving as the Vice President of Finance and
Corporate Controller of the Company, and previously entered into a Severance
Agreement with the Company, dated as of April 10, 2003, (the “Prior Severance
Agreement”) which sets forth certain compensation and benefits for the Executive
in the event the Executive’s employment with the Company is terminated;

        WHEREAS, the Executive was promoted to Chief Financial Officer of the
Company, and is expected to continue to make major contributions to the short-
and long-term profitability, growth and financial strength of the Company;

        WHEREAS, the Board (as defined below) has determined that appropriate
steps should be taken to encourage the continued attention and dedication of the
Executive to his assigned duties without distraction;

        WHEREAS, in consideration of the Executive’s employment with the
Company, the Company desires to provide the Executive with certain compensation
and benefits set forth in this Agreement in order to ameliorate the financial
and career impact on Executive in the event the Executive’s employment with the
Company is terminated for a reason related to, or unrelated to, a Change in
Control (as defined below) of the Company; and

        WHEREAS, the Company and the Executive have agreed that this Agreement
shall supersede and replace the Prior Severance Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the Company and the Executive agree as follows:

1.     Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

      (a)     “Base Pay” means the greater of (i) the Executive’s annual base
salary rate, exclusive of bonuses, commissions and other Incentive Pay, as in
effect immediately preceding the Executive’s Termination Date, or (ii) the
Executive’s highest annual base salary rate, exclusive of bonuses, commissions
and other Incentive Pay, as in effect in any of the three (3) full calendar
years preceding the Executive’s Termination Date.

--------------------------------------------------------------------------------

      (b)     “Board” means the Board of Directors of the Company.

      (c)     “Cause”:

                (i)     For purposes of Involuntary Termination Prior to a
Change in Control, means a determination by the Company’s Chief Executive
Officer or Senior Vice President-People, in either case with legal advice and
consultation of the Company’s Senior Vice President – General Counsel, acting in
his authority as the Company’s general counsel, that the Executive has committed
any of the following acts:

                        (A)     continued violations of the Executive’s
obligations which are demonstrably willful or deliberate on the Executive’s part
after there has been delivered to the Executive a written demand for performance
from the Company which describes the basis for the Company’s belief that the
Executive has willfully or deliberately violated his obligations to the Company;

                        (B)     engaging in willful misconduct which is
injurious to the Company or any Subsidiary;

                        (C)     committing a felony, an act of fraud against or
the misappropriation of property belonging to the Company or any Subsidiary;

                        (D)     breaching, in any material respect, terms of any
confidentiality or proprietary information agreement between the Executive and
the Company; or

                        (E)     committing a material violation of the Company’s
Code of Business Ethics or Employee Conduct and Standards Policy, as either or
both are in effect from time to time by the Company.

                (ii)     For purposes of Involuntary Termination Associated With
a Change in Control, means a determination by the Board that the Executive has
committed any of the following acts:

                        (A)     the Executive has been convicted of a criminal
violation involving fraud, embezzlement or theft in connection with his duties
or in the course of his employment with the Company or any Subsidiary; or

                        (B)     the Executive has committed intentional wrongful
disclosure of secret processes or confidential information of the Company or any
Subsidiary; and any such act has been demonstrably and materially harmful to the
Company. For purposes of this subparagraph (B), no act on the part of the
Executive will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” if done by the
Executive not in good faith and without reasonable belief that the Executive’s
action was in the best interest of the Company.

2

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Executive will not be deemed to have been
terminated for “Cause” under this clause (ii) unless and until there has been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the members of the Board
then in office at a meeting of the Board, finding that, in the good faith
opinion of the Board, the Executive has committed an act constituting “Cause,”
as herein defined, and specifying the particulars thereof in detail. Prior to
any such determination, the Executive shall be provided with reasonable notice
of such pending determination and the Executive, together with his counsel (if
the Executive chooses to have counsel present at such meeting), shall be
provided with the opportunity to be heard before the Board makes any such
determination. Nothing herein will limit the right of the Executive or his
beneficiaries to contest the validity or propriety of any such determination.

      (d)     “Change in Control” means the occurrence of any of the following
events:

                (i)     the acquisition by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of the combined voting power of the then
outstanding Voting Stock of the Company; provided, however, that for purposes of
this Section 1(d)(i), the following acquisitions will not constitute a Change in
Control: (A) any issuance of Voting Stock of the Company directly from the
Company that is approved by the Incumbent Board (as defined in Section 1(d)(ii),
below), (B) any acquisition by the Company of Voting Stock of the Company, (C)
any acquisition of Voting Stock of the Company by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, or (D)
any acquisition of Voting Stock of the Company by any Person pursuant to a
Business Combination that complies with clauses (A), (B) and (C) of Section
1(d)(iii), below; and provided, further, that a Change in Control will not occur
if any Person becomes the beneficial owner of 25% or more of the combined voting
power of the Voting Stock of the Company solely as a result of an issuance of
Voting Stock described in clause (A) of this Section 1(d)(i) or an acquisition
of Voting Stock described in clause (B) of this Section 1(d)(i) unless and until
such Person thereafter acquires beneficial ownership of Voting Stock of the
Company that causes the aggregate percent of the combined voting power of the
Voting Stock of the Company then owned beneficially by such Person to exceed the
percent of the combined voting power of Voting Stock of the Company owned
beneficially by such Person immediately after such issuance or acquisition
described in clause (A) or (B) of this Section 1(d)(i);

                (ii)     individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board,” as modified by this Section 1(d)(ii)), cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of the Directors then comprising the Incumbent
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without
objection to such nomination) will be deemed to have then been a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Exchange Act) with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

3

--------------------------------------------------------------------------------

                (iii)     consummation of a reorganization, merger or
consolidation, a sale or other disposition of all or substantially all of the
assets of the Company, or other transaction (each, a “Business Combination”),
unless, in each case, immediately following such Business Combination, (A) all
or substantially all of the individuals and entities who were the beneficial
owners of Voting Stock of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (other than the Company; such entity resulting from
such Business Combination; any employee benefit plan (or related trust)
sponsored or maintained by the Company, any Subsidiary or such entity resulting
from such Business Combination; or any Person who immediately prior to such
Business Combination beneficially owned directly or indirectly 25% or more of
the combined voting power of the voting stock of the Company and whose ownership
of such Voting Stock did not result in a Change in Control under Section
1(d)(i)) beneficially owns, directly or indirectly, 25% or more of the combined
voting power of the then outstanding shares of Voting Stock of the entity
resulting from such Business Combination, and (C) at least a majority of the
members of the Board of Directors of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

                (iv)     approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that complies with clauses (A), (B) and (C) of Section
1(d)(iii).

      (e)     “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1986, as amended.

      (f)     “Code” means the Internal Revenue Code of 1986, as amended.

      (g)     “Constructive Termination Associated With a Change in Control”
means the termination of the Executive’s employment with the Company by the
Executive as a result of the occurrence of one of the following events, without
the Executive’s express written consent, as a result of a Change in Control:

                (i)     the failure to elect or reelect or otherwise to maintain
the Executive in the office or the position, or an equivalent office or
position, of or with the Company and/or a Subsidiary (or any successor thereto
by operation of law or otherwise), as the case may be, which the Executive held
immediately prior to a Change in Control, or the removal of the Executive as a
Director of the Company and/or a Subsidiary (or any successor thereto) if the
Executive has been a Director of the Company and/or a Subsidiary immediately
prior to the Change in Control;

4

--------------------------------------------------------------------------------

                (ii)     the failure of the Company to remedy any of the
following within ten (10) business days after receipt by the Company of written
notice thereof from the Executive: (A) an adverse change in the nature or scope
of the authorities, powers, functions, responsibilities or duties attached to
the position with the Company and any Subsidiary which the Executive held
immediately prior to the Change in Control, (B) a reduction in the aggregate of
the Executive’s Base Pay, Incentive Pay, and Equity Compensation, or (C) the
termination or denial of the Executive’s rights to Employee Benefits or a
reduction in the scope or value thereof;

                (iii)     a determination by the Executive (which determination
will be conclusive and binding upon the parties hereto provided it has been made
in good faith and in all events will be presumed to have been made in good faith
unless otherwise shown by the Company by clear and convincing evidence) that a
change in circumstances has occurred following a Change in Control, including,
without limitation, a change in the scope of the business or other activities
for which the Executive was responsible immediately prior to the Change in
Control, which has rendered the Executive unable to carry out, has hindered the
Executive’s performance of, or has caused the Executive to suffer a reduction
in, any of the authorities, powers, functions, responsibilities or duties
attached to the position held by the Executive immediately prior to the Change
in Control, which situation is not remedied within ten (10) business days after
written notice to the Company from the Executive of such determination;

                (iv)     the liquidation, dissolution, merger, consolidation or
reorganization of the Company or transfer of all or substantially all of its
business and/or assets, unless the successor or successors (by liquidation,
merger, consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumes all duties and obligations of the Company
under this Agreement pursuant to Section 15(a);

                (v)     a requirement by the Company that the Executive have his
principal location of work changed to any location that is in excess of
thirty-five (35) miles from the location thereof immediately prior to the Change
in Control, or that the Executive travel away from his office in the course of
discharging his responsibilities or duties hereunder at least 20% more (in terms
of aggregate days in any calendar year or in any calendar quarter when
annualized for purposes of comparison to any prior year) than was required of
the Executive in any of the three (3) full years immediately prior to the Change
in Control; or

                (vi)     without limiting the generality or effect of the
foregoing, any material breach of this Agreement by the Company or any successor
thereto which is not remedied by the Company within ten (10) business days after
receipt by the Company of written notice from the Executive of such breach.

5

--------------------------------------------------------------------------------

In no event shall the termination of the Executive’s employment with the Company
on account of the Executive’s death or Disability or because the Executive
engaged in conduct constituting Cause be deemed to be a Constructive Termination
Associated With a Change in Control.

      (h)     “Constructive Termination Prior to a Change in Control” means the
termination of the Executive’s employment with the Company by the Executive as a
result of the occurrence of one of the following events, without the Executive’s
express written consent:

                (i)     a comprehensive and substantial reduction in all or most
of the Executive’s primary duties, authority and responsibilities compared to
the Executive’s duties, authority and responsibilities immediately prior to such
reduction;

                (ii)     a significant reduction in the Executive’s Base Pay
compared to the Executive’s Base Pay in effect immediately prior to such
reduction; provided, however, that a reduction in the Executive’s Base Pay of
less than twenty percent (20%) or a reduction in the Executive’s Base Pay that
is part of an overall reduction in compensation also applied to other senior
executives of the Company as a result of decreased business performance by the
Company or one of its business units, shall not constitute a Constructive
Termination Prior to a Change in Control; or

                (iii)     the failure of the Company to obtain the assumption of
this Agreement by any successors.

In no event shall the termination of the Executive’s employment with the Company
on account of the Executive’s death or Disability or because the Executive
engaged in conduct constituting Cause be deemed to be a Constructive Termination
Prior to a Change in Control.

      (i)     “Disability” means the Executive becomes permanently disabled
within the meaning of, and begins actually to receive disability benefits
pursuant to, the long-term disability plan in effect for, or applicable to, the
Executive.

      (j)     “Employee Benefits” means the perquisites, benefits and service
credit for benefits as provided under any and all employee retirement income and
welfare benefit policies, plans, programs or arrangements in which the Executive
is entitled to participate, including, without limitation, any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or a Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing perquisites, benefits and service credit for
benefits at least as great in the aggregate as are payable thereunder.

6

--------------------------------------------------------------------------------

      (k)     “Equity Compensation” means any stock option, stock appreciation,
stock purchase, restricted stock, restricted stock unit, long term incentive
cash bonus award or any other kind of equity-based plan, program, arrangement or
grant regardless of whether the form of distribution is in stock or cash.

      (l)     “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

      (m)     “Incentive Pay” means the greater of: (i) the Executive’s maximum
Target Bonus for which the Executive was eligible during the period that
includes the Termination Date, or (ii) the highest aggregate bonus or incentive
payment paid to the Executive during any of the three (3) full calendar years
prior to his Termination Date. For purposes of this definition, “Target Bonus”
means the annual bonus, incentive, commission or other sales incentive
compensation, or comparable incentive payment opportunity which, in the sole
discretion of the Company, is deemed to constitute a Target Bonus, in addition
to Base Pay, for which the Executive was eligible to receive, but did not
receive prior to his Termination Date, in regard to services rendered in the
year covered by the Executive’s Termination Date and is to be made pursuant to
any bonus, incentive, profit-sharing, performance, discretionary pay or similar
agreement, policy, plan, program or arrangement (whether or not funded) of the
Company or a Subsidiary, or any successor thereto. For purposes of this
definition, “Incentive Pay” does not include any Equity Compensation, one time
bonus or payment (including, but not limited to, any sign-on bonus), any amounts
contributed by the Company for the benefit of the Executive to any qualified or
nonqualified deferred compensation plan, whether or not provided under an
arrangement described in the prior sentence, or any amounts designated by the
parties as amounts other than Incentive Pay.

      (n)     “Involuntary Termination Associated With a Change in Control”
means the termination of the Executive’s employment related to a Change in
Control: (i) by the Company for any reason other than Cause, the Executive’s
death or the Executive’s Disability, or (ii) on account of a Constructive
Termination Associated with a Change in Control.

      (o)     “Involuntary Termination Prior to a Change in Control” means the
termination of the Executive’s employment unrelated to a Change in Control: (i)
by the Company for any reason other than Cause, the Executive’s death or the
Executive’s Disability, or (ii) on account of a Constructive Termination Prior
to a Change in Control.

      (p)     “Restricted Business” means,

                (i)     if the Executive is entitled to severance benefits under
this Agreement on account of an Involuntary Termination Prior to a Change in
Control, (A) the design, development, manufacture, marketing or support of local
or wide area network products, computer operating systems, applications
products, software products or services that enable organizations to more
effectively conduct business using the Web, or any other software products of
the type designed, developed, manufactured, sold or supported by the Company or
as proposed to be designed, developed, manufactured, sold or supported by the
Company pursuant to a development project that is actually being pursued during
the term of this Agreement; (B) any business that performs technology and
consulting services that help businesses develop and accelerate their transition
to Internet-based e-business solutions and processes, or management services
that assist businesses in improving their operating processes; or (C) any
business that competes directly or indirectly with the hardware, software or
consulting businesses of the Company.

7

--------------------------------------------------------------------------------

                (ii)     if the Executive is entitled to severance benefits
under this Agreement on account of an Involuntary Termination Associated With a
Change in Control, any business function with a direct competitor of the Company
that is substantially similar to the business function performed by the
Executive with the Company immediately prior to his Termination Date.

      (q)     “Restricted Territory” means the counties, towns, cities or states
of any country in which the Company operates or does business.

      (r)     “Severance Period” means the twelve (12) month period after the
Executive’s Termination Date.

      (s)     “Subsidiary” means any Company controlled affiliate.

      (t)     “Termination Date” means the last day of the Executive’s
employment with the Company.

      (u)     “Termination of Employment” means, except as provided in the
following sentence, the termination of the Executive’s active employment
relationship with the Company on account of an Involuntary Termination Prior to
a Change in Control or an Involuntary Termination Associated With a Change in
Control. For purposes of the non-solicitation provision of Section 11 of the
Agreement, the term “Termination of Employment” shall mean the termination of
the Executive’s employment relationship with the Company for any reason,
including, but not limited to, the Executive’s Involuntary Termination Prior to
a Change in Control, Involuntary Termination Associated With a Change in
Control, voluntary termination, termination on account of Disability, or
termination by the Company for Cause.

      (v)     “Voting Stock” means securities entitled to vote generally in the
election of directors.

2.     Termination Prior to a Change in Control.

      (a)     Involuntary Termination Prior to a Change in Control. In the event
the Executive’s employment is terminated on account of an Involuntary
Termination Prior to a Change in Control, the Executive shall be entitled to the
benefits provided in subsection (b) of this Section 2.

      (b)     Compensation and Benefits Upon Involuntary Termination Prior to a
Change in Control. Subject to the provisions of Section 5 hereof, in the event a
termination described in subsection (a) of this Section 2 occurs, the Company
shall pay and provide to the Executive after his Termination Date:

8

--------------------------------------------------------------------------------

                (i)     150% of his Base Pay. Unless a different payment stream
is made pursuant to Section 13(b) of this Agreement, such Base Pay shall be paid
to the Executive in equal installments over the Severance Period, consistent
with the Company’s normal payroll practices, commencing with the first
administratively practicable payroll period that occurs after the period during
which the Executive’s right to revoke his acceptance to the terms of the Release
has expired.

                (ii)     The Executive shall receive his pro rated Incentive Pay
for the year in which his Termination of Employment occurs. The pro rated
Incentive Pay shall be based on the Executive’s Incentive Pay for the year in
which the Executive’s Termination Date occurs, multiplied by a fraction, the
numerator of which is the number of days during which the Executive was employed
by the Company in the year of his termination and the denominator of which is
365. Unless a different payment stream is made pursuant to Section 13(b) of this
Agreement, such pro rated Incentive Pay shall be paid to the Executive in equal
installments over the Severance Period, consistent with the Company’s normal
payroll practices, commencing with the first administratively practicable
payroll period that occurs after the period during which the Executive’s right
to revoke his acceptance to the terms of the Release has expired.

                (iii)     Commencing on the month immediately following the
month in which his Termination Date occurs, the Executive shall continue to
receive for a twelve (12) month period the medical and dental coverage in effect
on his Termination Date (or generally comparable coverage) for himself and,
where applicable, his spouse and dependents, at the same premium rates as may be
charged from time to time for employees of the Company generally, as if the
Executive had continued in employment with the Company during such period;
provided, however, that in the event that such continuation coverage violates
applicable law or results in a material adverse tax effect to the Company or the
Executive, the Company shall pay the Executive cash in lieu of such coverage in
an amount equal to the Executive’s after-tax cost of continuing comparable
coverage, where such coverage may not be continued by the Company (or where such
continuation would adversely affect the tax status of the plan pursuant to which
the coverage is provided). If the Executive does not receive the cash payment
described in the preceding sentence, the Company shall take all commercially
reasonable efforts to provide that the COBRA health care continuation coverage
period under section 4980B of the Code, shall commence immediately after the
foregoing twelve (12) month period, with such continuation coverage continuing
until the earlier of (A) the end of the applicable COBRA health care
continuation coverage period or (B) the date on which the Executive is covered
by the medical and dental coverage of his successor employer, if any.

                (iv)     With respect to any Company stock options held by the
Executive as of his Termination Date, the Company shall accelerate the vesting
of that portion of the Executive’s stock options, if any, which would have
vested and become exercisable within the one (1) year period after the
Executive’s Termination Date, such options, plus any other options that
previously became exercisable and have not expired or been exercised, shall
remain exercisable, notwithstanding anything in any other agreement governing
such options, for the longer of (A) a period of six (6) months after the
Executive’s Termination Date, or (B) the period set forth in the award agreement
covering the option (collectively, the “Pre-Change in Control Option Expiration
Date”); provided, however, that in no event will the option be exercisable
beyond its original term or, if not addressed in the grant agreement, then not
later than the latest date that will avoid adverse tax consequences to the
Executive (if such date is earlier than the Pre-Change in Control Option
Expiration Date).

9

--------------------------------------------------------------------------------

                (v)     With respect to any shares of Company common stock held
by the Executive as of his Termination Date that are subject to the Company’s
repurchase right upon termination of the Executive’s employment (“Restricted
Stock”), the Company shall waive such repurchase rights as to the number of
shares of Restricted Stock that would have vested within the one (1) year period
after the Executive’s Termination Date.

                (vi)     To cover the cost of outplacement assistance services
for the Executive that are actually provided by an outplacement agency selected
by the Executive, for which the Company provides prior approval, with such
approval not to be unreasonably withheld, in an amount not to exceed twenty
percent (20%) of the Executive’s Base Pay.

                (vii)     The Executive shall receive any amounts earned,
accrued or owing but not yet paid to the Executive as of his Termination Date,
payable in a lump sum, and any benefits accrued or earned in accordance with the
terms of any applicable benefit plans and programs of the Company.

3.     Termination Associated With a Change in Control.

      (a)     Involuntary Termination Associated With a Change in Control. In
the event the Executive’s employment is terminated after, or in connection with,
a Change in Control, on account of (i) an Involuntary Termination Associated
With a Change in Control within the two (2) year period after the Change in
Control, or (ii) an Involuntary Termination Associated With a Change in Control
that occurs (A) not more than six (6) months prior to the date on which a Change
in Control occurs or (B) following the commencement of any discussion with a
third person that ultimately results in a Change in Control, the Executive shall
be entitled to the benefits provided in subsection (b) of this Section 3. If the
Executive is entitled to benefits described in this Section 3 by reason of
clause (a)(ii) above, the Executive shall receive the compensation and benefits
described in Section 2(b) above after his Termination of Employment, in
accordance with the provisions of Section 2(b), regardless of whether the Change
in Control actually occurs, and the Executive shall receive the additional
compensation and benefits described in Section 3(b) below only if the Change in
Control is consummated and shall receive such additional amounts after the
consummation of the Change in Control, in accordance with the provisions of
Section 3(b) below. For purposes of subsection 3(a)(ii)(B) above, to be eligible
to receive amounts described in Section 3(b) below, the Change in Control must
be consummated within the twelve (12) month period following the Executive’s
Termination Date, except in circumstances pursuant to which the consummation of
the Change in Control is delayed, through no failure of the Company or the third
person, by a governmental or regulatory authority or agency with jurisdiction
over the matter, or as a result of other similar circumstances. In such a
circumstance, the remaining of the twelve (12) month period shall be tolled and
shall recommence upon termination of the delaying event.

10

--------------------------------------------------------------------------------

      (b)     Compensation and Benefits Upon Involuntary Termination Associated
With a Change in Control. Subject to the provisions of Section 5 hereof, in the
event a termination described in subsection (a) of this Section 3 occurs, the
Company shall pay and provide to the Executive after his Termination Date:

                (i)     Lump sum cash payment equal to (A) two (2) times Base
Pay, plus (B) two (2) times Incentive Pay. Unless the payment is delayed
pursuant to Section 13(b) of this Agreement, this lump sum cash payment shall be
paid to the Executive within thirty (30) days after the Executive’s Termination
Date (or the end of the revocation period for the Release, if later).

                (ii)     Lump sum cash payment equal to Executive’s pro rated
Incentive Pay for the year in which his Termination of Employment occurs. The
pro rated Incentive Pay shall be based on the Executive’s Incentive Pay for the
year in which the Executive’s Termination Date occurs, multiplied by a fraction,
the numerator of which is the number of days during which the Executive was
employed by the Company in the year of his termination and the denominator of
which is 365. Unless the payment is delayed pursuant to Section 13(b) of this
Agreement, this lump sum payment shall be paid to the Executive within thirty
(30) days after the Executive’s Termination Date (or the end of the revocation
period for the Release, if later).

                (iii)     Commencing with the month immediately following the
month in which his Termination Date occurs, the Executive shall continue to
receive for a twenty-four (24) month period the medical and dental coverage in
effect on his Termination Date (or generally comparable coverage) for himself
and, where applicable, his spouse and dependents, at the same premium rates as
may be charged from time to time for employees generally, as if the Executive
had continued in employment during such period; provided, however, that in the
event that such continuation coverage violates applicable law or results in a
material adverse tax effect to the Company or the Executive, the Company shall
pay the Executive cash in lieu of such coverage in an amount equal to the
Executive’s after-tax cost of continuing comparable coverage, where such
coverage may not be continued by the Company (or where such continuation would
adversely affect the tax status of the plan pursuant to which the coverage is
provided). If the Executive does not receive the cash payment described in the
preceding sentence, the Company shall take all commercially reasonable efforts
to provide that the COBRA health care continuation coverage period under section
4980B of the Code, shall commence immediately after the foregoing twenty-four
(24) month period, with such continuation coverage continuing until the earlier
of (A) the end of the applicable COBRA health care continuation coverage period
or (B) the date on which the Executive is covered by the medical and dental
coverage of his successor employer, if any.

11

--------------------------------------------------------------------------------

                (iv)     Lump sum cash payment equal to the total amount that
the Executive would have received under the Company’s 401(k) plan as a Company
match if the Executive was eligible to participate in the Company’s 401(k) plan
for the twenty-four (24) month period after his Termination Date and he
contributed the maximum amount to the plan for the match. Unless the payment is
delayed pursuant to Section 13(b) of this Agreement, this lump sum payment shall
be paid to the Executive within thirty (30) days after the Executive’s
Termination Date (or the end of the revocation period for the Release, if
later).

                (v)     Lump sum cash payment equal to the total premiums that
the Company would have paid under the Executive’s split-dollar life insurance
policy, if any, that is in effect immediately prior to his Termination Date, if
the Executive was employed by the Company for the twenty-four (24) month period
following the Executive’s Termination Date; provided, however, that if the
remaining length of the term of the split-dollar arrangement pursuant to which
the Company must make premium payments is less than the foregoing twenty-four
(24) month period, the Executive shall only receive a lump sum cash payment
equal to the remaining Company premiums for the term of the arrangement. Unless
payment is delayed pursuant to Section 13(b) of this Agreement, this lump sum
payment shall be paid to the Executive within thirty (30) days after the
Executive’s Termination Date (or the end of the revocation period for the
Release, if later). Notwithstanding the foregoing, no payment shall be made to
the Executive pursuant to this clause (v) if on the Executive’s Termination
Date, either the Executive does not have a split-dollar life insurance policy
with the Company or the Company has no obligations to make premium contributions
to the Executive’s split-dollar life insurance policy.

                (vi)     Lump sum cash payment equal to twenty percent (20%) of
the Executive’s Base Pay in order to cover the cost of outplacement assistance
services for the Executive. Unless payment is delayed pursuant to Section 13(b)
of this Agreement, this lump sum payment shall be paid to the Executive within
thirty (30) days after the Executive’s Termination Date (or the end of the
revocation period for the Release, if later).

                (vii)     The Executive shall receive any amounts earned,
accrued or owing but not yet paid to the Executive as of his Termination Date,
payable in a lump sum, and any benefits accrued or earned in accordance with the
terms of any applicable benefit plans and programs of the Company.

      (c)     Equity Compensation. Notwithstanding any provision to the contrary
in any applicable plan, program or agreement, or any contrary provision in this
Agreement in the event that either or both of the following occur:

                (i)     a Change in Control in which the Executive’s employment
is terminated on account of an Involuntary Termination Associated with a Change
in Control; or

12

--------------------------------------------------------------------------------

                (ii)     a Change in Control occurs, but the acquirer or
successor fails to provide the Executive with equity compensation rights
substantially comparable in value to the Executive’s unvested equity
compensation rights immediately prior to the Change in Control;

then all stock options, Restricted Stock and other equity rights held by the
Executive will become fully vested and/or exercisable, as the case may be, as of
the date of the Executive’s Termination Date in the case of clause (i) or as of
the date of the Change in Control in the case of clause (ii), and all stock
options held by the Executive shall remain exercisable, notwithstanding anything
in any other agreement governing such options, for the longer of (i) a period of
twenty-four (24) months after the Executive’s Termination Date, or (ii) the
period set forth in the award agreement covering the option (collectively, the
“Change in Control Option Expiration Date”); provided, however, that in no event
will the option be exercisable beyond its original term or, if not addressed in
the grant agreement, then not later than the latest date that will avoid adverse
tax consequences to the Executive (if such date is earlier than the Change in
Control Option Expiration Date).

For purposes of clause (ii) above, equity compensation provided by the acquiror
or successor shall be deemed substantially comparable to the Executive’s
unvested equity compensation rights immediately prior to the Change in Control
only if (A) such unvested equity compensation rights are assumed by the acquiror
or successor on the same basis (including the same exchange ratio) as is
provided to non-employee holders of such equity or, if none, on a basis
substantially identical to such basis; or (B) such unvested equity compensation
rights are replaced by equity compensation rights granted by the acquiror or
successor which rights are materially identical in value to (employing the same
equity valuation methodology as the Company employed for financial accounting
purposes immediately prior to the Change in Control) and are subject to the same
vesting schedule as was applicable to the unvested equity compensation rights
held by the Executive immediately prior to the Change in Control.

4.     Termination of Employment on Account of Disability, Cause or Death.
Notwithstanding anything in this Agreement to the contrary, if the Executive’s
employment terminates on account of Disability, the Executive shall be entitled
to receive disability benefits under any disability program maintained by the
Company that covers the Executive, and the Executive shall not be considered to
have terminated employment under this Agreement and shall not receive benefits
pursuant to Sections 2 and 3 hereof. If the Executive’s employment terminates on
account of Cause or because of his death, the Executive shall not be considered
to have terminated employment under this Agreement and shall not receive
benefits pursuant to Sections 2 and 3 hereof.

5.     Release. Notwithstanding the foregoing, no such payments shall be made or
benefits provided unless the Executive executes, and does not revoke, the
Company’s standard written release, substantially in the form as attached hereto
as Annex A, (the “Release”), of any and all claims against the Company and all
related parties with respect to all matters arising out of the Executive’s
employment by the Company (other than entitlements under the terms of this
Agreement or under any other plans or programs of the Company in which the
Executive participated and under which the Executive has accrued or become
entitled to a benefit) or a termination thereof.

13

--------------------------------------------------------------------------------

6.     Enforcement. Without limiting the rights of the Executive at law or in
equity, if the Company fails to make any payment or provide any benefit required
to be made or provided hereunder on a timely basis, the Company will pay
interest on the amount or value thereof at an annualized rate of interest equal
to the so-called composite “prime rate” as quoted from time to time during the
relevant period in the Eastern Edition of The Wall Street Journal. Such interest
will be payable as it accrues on demand. Any change in such prime rate will be
effective on and as of the date of such change.

7.     Certain Additional Payments by the Company.

      (a)     The provisions of this Section 7 shall apply notwithstanding
anything in this Agreement to the contrary. Subject to subsection (b) below, in
the event that it shall be determined that any payment, benefit provided or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (a “Payment”), would constitute an “excess parachute
payment” within the meaning of section 280G of the Code, the Company shall pay
the Executive an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Executive after deduction of any excise tax imposed under
section 4999 of the Code, and any federal, state and local income tax,
employment tax, excise tax and other tax imposed upon the Gross-Up Payment,
shall be equal to the Payment. The right to each payment of such amount shall
vest as of the day on which the payment determination is made, and each such
payment shall be made on the thirtieth (30th) day following the vesting date.

      (b)     Notwithstanding subsection (a), and notwithstanding any other
provisions of this Agreement to the contrary, if the net after-tax benefit to
the Executive of receiving the Gross-Up Payment does not exceed the Safe Harbor
Amount (as defined below) by more than 10% (as compared to the net-after tax
benefit to the Executive resulting from elimination of the Gross-Up Payment and
reduction of the Payments to the Safe Harbor Amount), then (i) the Company shall
not pay the Executive the Gross-Up Payment and (ii) the provisions of subsection
(c) below shall apply. The term “Safe Harbor Amount” means the maximum dollar
amount of parachute payments that may be paid under section 280G of the Code
without imposition of an excise tax under section 4999 of the Code.

      (c)     The provisions of this subsection (c) shall apply only if the
Company is not required to pay the Executive a Gross-Up Payment as a result of
subsection (b) above. If the Company is not required to pay the Executive a
Gross-Up Payment as a result of the provisions of subsection (b), the Company
will apply a limitation on the Payment amount as set forth in clause (i) below
(a “Parachute Cap”) if the application of the Parachute Cap is beneficial to the
Executive, according to the following provisions:

                (i)     If clause (ii) does not apply, the aggregate present
value of the Payments under Section 3 of this Agreement (“Agreement Payments”)
shall be reduced (but not below zero) to the Reduced Amount. The “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of Agreement Payments without causing any Payment to be
subject to the limitation of deduction under section 280G of the Code. For
purposes of this Section 7, “present value” shall be determined in accordance
with section 280G(d)(4) of the Code.

14

--------------------------------------------------------------------------------

                (ii)     It is the intention of the parties that the Parachute
Cap apply only if application of the Parachute Cap is beneficial to the
Executive. Therefore, if the net amount that would be retained by the Executive
under this Agreement without the Parachute Cap, after payment of any excise tax
under section 4999 of the Code, exceeds the net amount that would be retained by
the Executive with the Parachute Cap, then the Company shall not apply the
Parachute Cap to the Executive’s payments. In that event, neither the Parachute
Cap nor the Gross-Up Payment will apply to the Executive.

      (d)     All determinations to be made under this Section 7 shall be made
by the nationally recognized independent public accounting firm used by the
Company immediately prior to the Change in Control (“Accounting Firm”), which
Accounting Firm shall provide its determinations and any supporting calculations
to the Company and the Executive within ten days of the Executive’s termination
date. If any Gross-Up Payment is required to be made, the Company shall make the
Gross-Up Payment within ten days after receiving the Accounting Firm’s
calculations. Any such determination by the Accounting Firm shall be binding
upon the Company and the Executive.

      (e)     All of the fees and expenses of the Accounting Firm in performing
the determinations referred to in this Section 7 shall be borne solely by the
Company.

8.     No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date. Accordingly, the payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise.

9.     Legal Fees and Expenses. In the event of a Change in Control, it is the
intent of the Company that the Executive not be required to incur legal fees and
the related expenses associated with the interpretation, enforcement or defense
of the Executive’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would detract from the benefits intended to
be extended to the Executive hereunder. Accordingly, if a Change in Control
occurs and it should appear to the Executive that the Company has failed to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, the Executive the
benefits provided or intended to be provided to the Executive under Section 3(b)
of the Agreement, the Company irrevocably authorizes the Executive from time to
time to retain counsel of the Executive’s choice, at the expense of the Company
as hereafter provided, to advise and represent the Executive in connection with
any such interpretation, enforcement or defense, including without limitation
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any Director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. Notwithstanding any existing
or prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Executive agree that a confidential relationship will exist between the
Executive and such counsel. Without respect to whether the Executive prevails,
in whole or in part, in connection with any of the foregoing, the Company will
pay and be solely financially responsible for any and all attorneys’ and related
fees and expenses incurred by the Executive in connection with any of the
foregoing; provided that, in regard to such matters, the Executive has not acted
frivolously, in bad faith or with no colorable claim of success. Such expenses
will be paid by the Company on the thirtieth day following its receipt of
adequate substantiation to support payment of the expense amount.

15

--------------------------------------------------------------------------------

10.     Confidentiality. The Executive hereby covenants and agrees that he will
not disclose to any person not employed by the Company, or use in connection
with engaging in competition with the Company, any confidential or proprietary
information (as defined below) of the Company. For purposes of this Agreement,
the term “confidential or proprietary information” will include all information
of any nature and in any form that is owned by the Company and that is not
publicly available (other than by the Executive’s breach of this Section 10) or
generally known to persons engaged in businesses similar or related to those of
the Company. Confidential or proprietary information will include, without
limitation, the Company’s financial matters, customers, employees, industry
contracts, strategic business plans, product development (or other proprietary
product data), marketing plans, consulting solutions and processes, and all
other secrets and all other information of a confidential or proprietary nature
which is protected by the Uniform Trade Secrets Act. For purposes of the
preceding two sentences, the term “Company” will also include any Subsidiary
(collectively, the “Restricted Group”). The foregoing obligations imposed by
this Section 10 will not apply (i) in the course of the business of and for the
benefit of the Company, (ii) if such confidential or proprietary information has
become, through no fault of the Executive, generally known to the public, or
(iii) if the Executive is required by law to make disclosure (after giving the
Company notice and an opportunity to contest such requirement).

11.     Covenants Not to Compete and Not to Solicit. In the event of the
Executive’s Termination of Employment, the Company’s obligations to provide
severance pay as provided in Sections 2 and 3 shall be expressly conditioned
upon the Executive’s covenants not to compete and not to solicit as provided
herein. In the event the Executive breaches his obligations to the Company as
provided herein, the Company’s obligations to make severance payments to the
Executive pursuant to Sections 2 and 3 shall cease, without prejudice to any
other remedies that may be available to the Company.

16

--------------------------------------------------------------------------------



      (a)      Covenant Not to Compete.

                (i)     If the Executive is receiving compensation and benefits
under Section 2(b) above, then for a period of nine (9) months following the
Executive’s Termination Date, the Executive shall not directly or indirectly,
engage in (whether as employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in a financing,
operation, management or control of, any person, firm, corporation or business
that is a Restricted Business in a Restricted Territory without the prior
written consent of the Board. For this purpose, ownership of no more than 5% of
the outstanding Voting Stock of a publicly traded corporation shall not
constitute a violation of this provision.

                (ii)     If the Executive is receiving compensation and benefits
under Section 3(b) above (or subsequently becomes entitled to severance under
Section 3(b) above because of a termination described in Section 3(a)(ii)), then
for a period of one (1) year following the Executive’s Termination Date, the
Executive shall not directly or indirectly, engage in (whether as employee,
consultant, proprietor, partner, director or otherwise), or have any ownership
interest in, or participate in a financing, operation, management or control of,
any person, firm, corporation or business that is a Restricted Business in a
Restricted Territory without the prior written consent of the Board. For this
purpose, ownership of no more than 5% of the outstanding Voting Stock of a
publicly traded corporation shall not constitute a violation of this provision.

      (b)     Covenant Not to Solicit. The Executive shall not, for a period of
two (2) years after the Executive’s Termination Date for any reason: (i)
solicit, encourage or take any other action which is intended to induce any
other employee of the Company to terminate his employment with the Company; or
(ii) interfere in any manner with the contractual or employment relationship
between the Company and any such employee of the Company. The foregoing shall
not prohibit Executive or any entity with which the Executive may be affiliated
from hiring a former employee of the Company, provided that such hiring results
exclusively from such former employee’s affirmative response to a general
recruitment effort.

      (c)     Interpretation. The covenants contained herein are intended to be
construed as a series of separate covenants, one for each county, town, city and
state or other political subdivision of a Restricted Territory. Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in the preceding subsections. If, in any
judicial proceeding, the court shall refuse to enforce any of the separate
covenants (or any part thereof) deemed included in such subsections, then such
unenforceable covenant (or such part) shall be deemed to be eliminated from this
Agreement for the purpose of those proceedings to the extent necessary to permit
the remaining separate covenants (or portions thereof) to be enforced.

      (d)     Reasonableness. In the event that the provisions of this Section
11 shall ever be deemed to exceed the time, scope or geographic limitations
permitted by applicable laws, then such provisions shall be reformed to the
maximum time, scope or geographic limitations, as the case may be, permitted by
applicable laws.

17

--------------------------------------------------------------------------------

12.     Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.

13.     Certain Tax Matters.

      (a)     Withholding. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

      (b)     Effect of Section 409A of the Code. The parties intend that the
provisions of this Agreement will operate in a manner that will avoid adverse
federal income tax consequences under section 409A of the Code. If a payment
under this Agreement to the Executive is subject to the requirements of section
409A of the Code, the Executive hereby acknowledges and agrees that the Company
may take any actions deemed necessary in its sole discretion to avoid adverse
federal income tax consequences under section 409A of the Code and that such
action may be taken without the consent of the Executive, including, but not
limited to, delaying the commencement of any payment under this Agreement for
six (6) months from the Executive’s Termination Date if it is determined that as
of such Termination Date, the Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and corresponding regulations, and such
amounts are deemed as deferred compensation subject to the requirements of
section 409A of the Code.

      (c)     Time of Payment. If a payment is not made by the designated
payment date under this Agreement, the payment will be made in any event by the
later of (i) the end of the calendar year in which the designated payment date
occurs or (ii) the 15th day of the third calendar month following the designated
payment date, or such other date as may be permitted by section 409A of the Code
and the regulations thereunder.

14.     Term of Agreement. This Agreement shall continue in full force and
effect for the duration of the Executive’s employment with the Company;
provided, however, that after the termination of the Executive’s employment
during the term of this Agreement, this Agreement shall remain in effect until
all of the obligations of the parties hereunder are satisfied or have expired.

15.     Successors and Binding Agreement.

      (a)     The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance reasonably satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.

18

--------------------------------------------------------------------------------

      (b)     This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. This Agreement will supersede the
provisions of any employment or other agreement between the Executive and the
Company (including the Prior Severance Agreement) that relate to any matter that
is also the subject of this Agreement, and such provisions in such other
agreements will be null and void.

      (c)     This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 15(a) and 15(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 15(c), the Company will have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.

16.     Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed by the recipient), or five
(5) business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or three (3) business
days after having been sent by a nationally recognized courier service for
overnight/next-day delivery, such as FedEx, UPS, or the United States Postal
Service, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to the Executive at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.

17.     Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the Commonwealth of Massachusetts, without giving
effect to the principles of conflict of laws of such Commonwealth.

18.     Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

19

--------------------------------------------------------------------------------

19.     Miscellaneous.

      (a)     Except as provided in subparagraph (b) below or pursuant to
Section 13(b), no provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. References to
Sections are to references to Sections of this Agreement. Any reference in this
Agreement to a provision of a statute, rule or regulation will also include any
successor provision thereto. Whenever used herein, the masculine includes the
feminine.

      (b)     Notwithstanding any contrary provision of this Agreement, the
Company may modify benefits otherwise payable or to be provided under this
Agreement without obtaining the Executive’s consent to such modification to the
extent that the Company determines in its sole discretion that such modification
is necessary or appropriate in order to effect compliance with applicable law or
regulatory requirements.

20.     Survival. Notwithstanding any provision of this Agreement to the
contrary, the parties’ respective rights and obligations under Sections 2, 3, 7,
9, 10, and 11 will survive any termination or expiration of this Agreement or
the termination of the Executive’s employment for any reason whatsoever.

21.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.

[SIGNATURE PAGE FOLLOWS]

20

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

NOVELL, INC.

By: /s/ Ronald W. Hovsepian     4-24-07

_________________

Name: Ronald W. Hovsepian
Title: President and Chief Executive Officer

EXECUTIVE

/s/ Dana C. Russell
Dana C. Russell



21

--------------------------------------------------------------------------------



Annex A

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

        THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the
"Agreement") is made as of this ___ day of __________, ____, by and between
Novell, Inc. (the “Company”) and _______________ (the “Executive”).

        WHEREAS, the Executive formerly was employed by the Company as ________;

        WHEREAS, the Executive and Company entered into the Severance Agreement,
dated ____ ____, 200_, (the “Severance Agreement”) which provides for certain
benefits in the event that the Executive’s employment is terminated on account
of a reason set forth in the Severance Agreement;

        WHEREAS, the Executive and the Company mutually desire to terminate
Executive’s employment on an amicable basis, such termination to be effective
_________ ____, ____ (“Date of Resignation”); and

        WHEREAS, in connection with the termination of the Executive’s
employment, the parties have agreed to a separation package and the resolution
of any and all disputes between them.

        NOW, THEREFORE, IT IS HEREBY AGREED by and between the Executive and the
Company as follows:

        1.        (a)        The Executive, for and in consideration of the
commitments of the Company as set forth in paragraph 6 of this Agreement, and
intending to be legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE
the Company, its affiliates, subsidiaries and parents, and its officers,
directors, employees, and agents, and its and their respective successors and
assigns, heirs, executors, and administrators (collectively, “Releasees”) from
all causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which the Executive ever had, now has, or hereafter may have, whether
known or unknown, or which the Executive’s heirs, executors, or administrators
may have, by reason of any matter, cause or thing whatsoever, from the beginning
of the Executive’s employment to the date of this Agreement, and particularly,
but without limitation of the foregoing general terms, any claims arising from
or relating in any way to the Executive’s employment relationship with the
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, Title VII of The Civil Rights Act of 1964, the Americans
with Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, [State Fair Employment Practice Law],
and any other claims under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized, and any claims for attorneys’
fees and costs. This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.

A-1

--------------------------------------------------------------------------------

                   (b)        To the fullest extent permitted by law, and
subject to the provisions of paragraph 11 below, the Executive represents and
affirms that (i) [other than _______,] the Executive has not filed or caused to
be filed on the Executive’s behalf any claim for relief against the Company or
any Releasee and, to the best of the Executive’s knowledge and belief, no
outstanding claims for relief have been filed or asserted against the Company or
any Releasee on the Executive’s behalf; (ii) [other than _______,] the Executive
has not reported any improper, unethical or illegal conduct or activities to any
supervisor, manager, department head, human resources representative, agent or
other representative of the Company, to any member of the Company’s legal or
compliance departments, or to the ethics hotline, and has no knowledge of any
such improper, unethical or illegal conduct or activities; and (iii) the
Executive will not file, commence, prosecute or participate in any judicial or
arbitral action or proceeding against the Company or any Releasee based upon or
arising out of any act, omission, transaction, occurrence, contract, claim or
event existing or occurring on or before the date of this Agreement.

        2.        [The Company, for and in consideration of the commitments of
the Executive as set forth in this Agreement, and intending to be legally bound,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Executive from all claims,
demands or causes of action arising out of facts or occurrences prior to the
date of this Agreement, but only to the extent the Company knows or reasonably
should know of such facts or occurrence and only to the extent such claim,
demand or cause of action relates to a violation of applicable law or the
performance of the Executive’s duties with the Company; provided, however, that
this release of claims shall not in any case be effective with respect to any
claim by the Company alleging a breach of the Executive’s obligations under this
Agreement.]

[Note: Paragraph 2 only applies if the Executive is receiving severance benefits
on account of an Involuntary Termination Associated With a Change in Control.]

        3.        In consideration of the Company’s agreements as set forth in
paragraph 6 herein, the Executive agrees to comply with the limitations
described in Sections 10 and 11 of the Severance Agreement.

        4.        The Executive further agrees and recognizes that the Executive
has permanently and irrevocably severed the Executive’s employment relationship
with the Company, that the Executive shall not seek employment with the Company
or any affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future.

A-2

--------------------------------------------------------------------------------

        5.        The Executive further agrees that the Executive will not
disparage or subvert the Company, or make any statement reflecting negatively on
the Company, its affiliated corporations or entities, or any of their officers,
directors, employees, agents or representatives, including, but not limited to,
any matters relating to the operation or management of the Company, the
Executive’s employment and the termination of the Executive’s employment,
irrespective of the truthfulness or falsity of such statement.

        6.        In consideration for the Executive’s agreement as set forth
herein, the Company agrees:

[Note: The following severance benefits would apply if the Executive has an
Involuntary Termination Prior to a Change in Control.]

                   (i)     [to pay the Executive 150% of the Executive’s Base
Pay (as defined in the Severance Agreement). Unless a different payment stream
is made pursuant to Section 13(b) of the Severance Agreement, such Base Pay
shall be paid to the Executive in equal installments over the Severance Period
(as defined in the Severance Agreement), consistent with the Company’s normal
payroll practices, commencing with the first administratively practicable
payroll period that occurs after the period during which the Executive’s right
to revoke his acceptance to the terms of this Agreement have expired.

                   (ii)     to pay the Executive the Executive’s pro rated
Incentive Pay (as defined in the Severance Agreement) for the year in which the
Executive’s Date of Resignation occurs. Unless a different payment stream is
made pursuant to Section 13(b) of the Severance Agreement, such pro rated
Incentive Pay shall be paid to the Executive in equal installments over the
Severance Period, consistent with the Company’s normal payroll practices,
commencing with the first administratively practicable payroll period that
occurs after the period during which the Executive’s right to revoke his
acceptance to the terms of this Agreement have expired.

                   (iii)     [for a period of twelve (12) months following the
month of the Executive’s Date of Resignation, the Executive shall continue to
receive the medical and dental coverage in effect on the Executive’s Date of
Resignation (or generally comparable coverage) for the Executive and, where
applicable, the Executive’s spouse and dependents, at the same premium rates as
may be charged from time to time for employees generally, as if the Executive
had continued in employment during such period.] or [pay the Executive cash in a
lump sum payment equal to the Executive’s after-tax cost of continuing
comparable medical and dental coverage for the twelve (12) month period
following the month of the Executive’s Date of Resignation, unless payment is
delayed pursuant to Section 13(b) of the Severance Agreement]. [The Company
shall take all commercially reasonable efforts to provide that the COBRA health
care continuation coverage period under section 4980B of the Code, shall
commence immediately after the foregoing twelve (12) month period, with such
continuation coverage continuing until the earlier of (A) the end of the
applicable COBRA health care continuation coverage period or (B) the date on
which the Executive is covered by the medical and dental coverage of the
Executive’s successor employer, if any.]

A-3

--------------------------------------------------------------------------------

                   (iv)     with respect to any Company stock options held by
the Executive as of the Executive’s Date of Resignation, the portion of the
Executive’s stock options, if any, which would have vested and become
exercisable within the one (1) year period after the Executive’s Date of
Resignation shall become vested and exercisable as of the Executive’s Date of
Resignation, such options, plus any other options that previously became
exercisable and have not expired or been exercised, to remain exercisable,
notwithstanding anything in any other agreement governing such options, for the
longer of (A) a period of six (6) months after the Executive’s Date of
Resignation, or (B) the period set forth in the award agreement covering the
option (collectively, the “Option Expiration Date”); provided, however, that in
no event will the option be exercisable beyond its original term or, if not
addressed in the grant agreement, then not later than the latest date that will
avoid adverse tax consequences to the Executive (if such date is earlier than
the Option Expiration Date).

                   (v)     with respect to any shares of Company common stock
that are held by the Executive that are, at the time of the Executive’s Date of
Resignation, subject to the Company’s repurchase right upon termination of the
Executive’s employment (“Restricted Stock”), to waive such repurchase right as
to the number of shares of Restricted Stock that would have become no longer
subject to the Company’s repurchase right within the one (1) year period after
the Executive’s Date of Resignation.

                   (vi)     pay the cost of outplacement assistance services for
the Executive that are actually provided by an outplacement agency selected by
the Executive, which the Company provides prior approval, with such approval not
to be unreasonably withheld, in an amount not to exceed twenty percent (20%) of
the Executive’s Base Pay.

                   (vii)     The Executive shall receive any amounts earned,
accrued or owing but not yet paid to the Executive as of the Executive’s Date of
Resignation, payable in a lump sum, and any benefits accrued or earned in
accordance with the terms of any applicable benefit plans and programs of the
Company.

Except as set forth in this Agreement, it is expressly agreed and understood
that Releasees do not have, and will not have, any obligations to provide the
Executive at any time in the future with any payments, benefits or
considerations other than those recited in this paragraph, or those required by
law, other than under the terms of any benefit plans which provide benefits or
payments to former employees according to their terms.]

[Note: The following severance benefits would apply if the Executive has an
Involuntary Termination Associated With a Change in Control.]

A-4

--------------------------------------------------------------------------------

                   (i)     [to pay to the Executive a lump sum cash payment
equal to (A) two (2) times Base Pay (as defined in the Severance Agreement),
plus (B) two (2) times Incentive Pay (as defined in the Severance Agreement).
Unless payment is delayed pursuant to Section 13(b) of the Severance Agreement,
payment shall be made within thirty (30) days after the effective date of the
Executive’s Date of Resignation (or the end of the revocation period set forth
in this Agreement, if later).

                   (ii)     to pay the Executive a lump sum cash payment equal
to the Executive’s pro rated Incentive Pay (as defined in the Severance
Agreement) for the year in which the Executive’s Date of Resignation occurs.
Unless payment is delayed pursuant to Section 13(b) of the Severance Agreement,
payment shall be made within thirty (30) days after the effective date of the
Executive’s Date of Resignation (or the end of the revocation period set forth
in this Agreement, if later).

                   (iii)     [for a period of twenty-four (24) months following
the month of the Executive’s Date of Resignation, the Executive shall continue
to receive the medical and dental coverage in effect on the Executive’s Date of
Resignation (or generally comparable coverage) for the Executive and, where
applicable, the Executive’s spouse and dependents, at the same premium rates as
may be charged from time to time for employees generally, as if the Executive
had continued in employment during such period] or [pay the Executive cash in a
lump sum payment equal to the Executive’s after-tax cost of continuing
comparable medical and dental coverage for the twenty-four (24) month period
following the month of the Executive’s Date of Resignation, unless payment is
delayed pursuant to Section 13(b) of the Severance Agreement.] [The Company
shall take all commercially reasonable efforts to provide that the COBRA health
care continuation coverage period under section 4980B of the Code, shall
commence immediately after the foregoing twenty-four (24) month period, with
such continuation coverage continuing until the earlier of (i) the end of the
applicable COBRA health care continuation coverage period or (ii) the date on
which the Executive is covered by the medical and dental coverage of the
Executive’s successor employer, if any.]

                   (iv)     to pay to the Executive a lump sum cash payment
equal to the total amount that the Executive would have received under the
Company’s 401(k) plan as a Company match if the Executive was eligible to
participate in the Company’s 401(k) plan for the twenty-four (24) month period
after the Executive’s Date of Resignation and the Executive contributed the
maximum amount to the plan for the match. Unless payment is delayed pursuant to
Section 13(b) of the Severance Agreement, payment shall be made within thirty
(30) days after the Executive’s Date of Resignation (or the end of the
revocation period set forth in this Agreement, if later).

                   (v)     [to pay to the Executive a lump sum cash payment
equal to the total premiums that the Company would have paid under the
Executive’s split-dollar life insurance policy, if any, that is in effect
immediately prior to the Executive’s Date of Resignation, if the Executive was
employed by the Company for the twenty-four (24) month period following the
Executive’s Date of Resignation. Unless payment is delayed pursuant to Section
13(b) of the Severance Agreement, payment shall be made within thirty (30) days
after the effective date of the Executive’s Date of Resignation (or the end of
the revocation period set forth in this Agreement, if later)]. [Note: The
foregoing only applies if the Executive has a split-dollar arrangement with the
Company and the Company is required to make premium contributions on the
Executive’s Date of Resignation. The total months covered by the premiums will
be reduced if the term of the policy is shorter than that provided for the
Executive.]

A-5

--------------------------------------------------------------------------------

                   (vi)     to pay to the Executive a lump sum cash payment
equal to twenty percent (20%) of the Executive’s Base Pay in order to cover the
cost of outplacement assistance services for the Executive. Unless payment is
delayed pursuant to Section 13(b) of the Severance Agreement, payment shall be
made within thirty (30) days after the effective date of the Executive’s Date of
Resignation (or the end of the revocation period set forth in this Agreement, if
later).

                   (vii)     the Executive shall receive any amounts earned,
accrued or owing but not yet paid to the Executive as of the Executive’s Date of
Resignation, payable in a lump sum, and any benefits accrued or earned in
accordance with the terms of any applicable benefit plans and programs of the
Company.

                   (viii)     with respect to any Company stock options,
Restricted Stock, and other equity rights held by the Executive as of the
Executive’s Date of Resignation, shall become vested and/or exercisable, as the
case may be, as of the Executive’s Date of Resignation, and such options, plus
any other options that previously became exercisable and have not expired or
been exercised, to remain exercisable, notwithstanding anything in any other
agreement governing such options, for the longer of (A) a period of twenty-four
(24) months after the Executive’s Date of Resignation, or (B) the period set
forth in the award agreement covering the option (collectively, the “Option
Expiration Date”); provided, however, that in no event will the option be
exercisable beyond its original term or, if not addressed in the grant
agreement, then not later than the latest date that will avoid adverse tax
consequences to the Executive (if such date is earlier than the Option
Expiration Date).

Except as set forth in this Agreement, it is expressly agreed and understood
that Releasees do not have, and will not have, any obligations to provide the
Executive at any time in the future with any payments, benefits or
considerations other than those recited in this paragraph, or those required by
law, other than under the terms of any benefit plans which provide benefits or
payments to former employees according to their terms.]

        7.        The Executive understands and agrees that the payments,
benefits and agreements provided in this Agreement are being provided to him in
consideration for the Executive’s acceptance and execution of, and in reliance
upon the Executive’s representations in, this Agreement. The Executive
acknowledges that if the Executive had not executed this Agreement containing a
release of all claims against the Company, the Executive would only have been
entitled to the payments provided in the Company’s standard severance pay plan
for employees.

A-6

--------------------------------------------------------------------------------

        8.        The Executive acknowledges and agrees that the Company
previously has satisfied any and all obligations owed to him under any
employment agreement or offer letter the Executive has with the Company and,
further, that this Agreement supersedes any employment agreement or offer letter
the Executive has with the Company, and any and all prior agreements or
understandings, whether written or oral, between the parties shall remain in
full force and effect to the extent not inconsistent with this Agreement, and
further, that, except as set forth expressly herein, no promises or
representations have been made to him in connection with the termination of the
Executive’s employment agreement, if any, or offer letter, if any, with the
Company, or the terms of this Agreement.

        9.        The Executive agrees not to disclose the terms of this
Agreement to anyone, except the Executive’s spouse, attorney and, as necessary,
tax/financial advisor. Likewise, the Company agrees that the terms of this
Agreement will not be disclosed except as may be necessary to obtain approval or
authorization to fulfill its obligations hereunder or as required by law. It is
expressly understood that any violation of the confidentiality obligation
imposed hereunder constitutes a material breach of this Agreement.

        10.        The Executive represents that the Executive does not
presently have in the Executive’s possession any records and business documents,
whether on computer or hard copy, and other materials (including but not limited
to computer disks and tapes, computer programs and software, office keys,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries or affiliates or obtained as a
result of the Executive’s prior employment with the Company and/or its
predecessors, subsidiaries or affiliates, or created by the Executive while
employed by or rendering services to the Company and/or its predecessors,
subsidiaries or affiliates. The Executive acknowledges that all such Corporate
Records are the property of the Company. In addition, the Executive shall
promptly return in good condition any and all Company owned equipment or
property, including, but not limited to, automobiles, personal data assistants,
facsimile machines, copy machines, pagers, credit cards, cellular telephone
equipment, business cards, laptops and computers. As of the Date of Resignation,
the Company will make arrangements to remove, terminate or transfer any and all
business communication lines including network access, cellular phone, fax line
and other business numbers.

        11.        Nothing in this Agreement shall prohibit or restrict the
Executive from: (i) making any disclosure of information required by law; (ii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s [designated legal, compliance or human resources officers]; or (iii)
filing, testifying, participating in or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state or municipal law relating
to fraud, or any rule or regulation of the Securities and Exchange Commission or
any self-regulatory organization.

A-7

--------------------------------------------------------------------------------

        12.        The parties agree and acknowledge that the agreement by the
Company described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to the Executive.

        13.        The Executive agrees and recognizes that should the Executive
breach any of the obligations or covenants set forth in this Agreement, the
Company will have no further obligation to provide the Executive with the
consideration set forth herein, and will have the right to seek repayment of all
consideration paid up to the time of any such breach. Further, the Executive
acknowledges in the event of a breach of this Agreement, Releasees may seek any
and all appropriate relief for any such breach, including equitable relief
and/or money damages, attorney’s fees and costs.

        14.        The Executive further agrees that the Company shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as to an equitable accounting of all
earnings, profits and other benefits arising from any violations of this
Agreement, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.

        15.        This Agreement and the obligations of the parties hereunder
shall be construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Massachusetts.

        16.        The Executive certifies and acknowledges as follows:

                    (a)        That the Executive has read the terms of this
Agreement, and that the Executive understands its terms and effects, including
the fact that the Executive has agreed to RELEASE AND FOREVER DISCHARGE the
Company and each and everyone of its affiliated entities from any legal action
arising out of the Executive’s employment relationship with the Company and the
termination of that employment relationship;

                    (b)        That the Executive has signed this Agreement
voluntarily and knowingly in exchange for the consideration described herein,
which the Executive acknowledges is adequate and satisfactory to him and which
the Executive acknowledges is in addition to any other benefits to which the
Executive is otherwise entitled;

A-8

--------------------------------------------------------------------------------

                    (c)        That the Executive has been and is hereby advised
in writing to consult with an attorney prior to signing this Agreement;

                    (d)        That the Executive does not waive rights or
claims that may arise after the date this Agreement is executed;

                    (e)        That the Company has provided him with a period
of [twenty-one (21)] or [forty-five (45)] days within which to consider this
Agreement, and that the Executive has signed on the date indicated below after
concluding that this Separation of Employment Agreement and General Release is
satisfactory to him; and

                    (f)        The Executive acknowledges that this Agreement
may be revoked by him within seven (7) days after execution, and it shall not
become effective until the expiration of such seven (7) day revocation period.
In the event of a timely revocation by the Executive, this Agreement will be
deemed null and void and the Company will have no obligations hereunder.

[SIGNATURE PAGE FOLLOWS]

A-9

--------------------------------------------------------------------------------

        Intending to be legally bound hereby, the Executive and the Company
executed the foregoing Separation of Employment Agreement and General Release
this ______ day of _______, ____.

______________________________ Witness:________________________


[EXECUTIVE]


NOVELL, INC.

By:___________________________ Witness:________________________
Name:
Title:

A-10